DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 31-32, 34-42, 45-47, 53, and 56-57 are pending. Claims 31-32, 34, and 42 have been amended. Claims 56-57 are new.  The rejections under 35 USC 112a are withdrawn in view of the amendment. The objection to claim 32 is withdrawn in view of the amendment. Other rejections are revised in view of the amendment.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “feeding mechanism” in claims 32 and 42 and a “cutting mechanism” in claims 32 and 42.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
The claim term “impregnation system” is now recited with the structure of a circuitous path and therefore is no longer interpreted under 35 USC 112f.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32, 34-42, 45-47, 53, and 56-57 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 31 and 56-57 recite “providing for a circuitous path for the at least one continuous fiber to follow to mechanically work the matrix material into the at least one continuous fiber as the filament passes therethrough.” It is unclear if the circuitous path is positively recited. Additionally, it is unclear if a method step is being recited or merely a circuitous path capable of performing the recited function. Changing “providing” to “comprising” and changing “for the at least one continuous fiber to follow to mechanically work the matrix material into the at least one continuous fiber” to “configured such that the filament passes therethrough and the matrix material mechanically works into the at least one 
Claim 42 recites, “an impregnation system comprising a circuitous path for the filament to follow to mechanically work the matrix material into the core as the filament passes through the impregnation system.” It is unclear if a method step is being recited or if the circuitous path is capable of performing the recited function. Changing “for the filament to follow to mechanically work the matrix material into the core as the filament passes through the impregnation system” to “configured such that the filament passes therethrough and the matrix material mechanically works into the core of the filament” would clarify the claim and prompt withdrawal of the rejection. Claim 42 and claims 45-47 depending from claim 42 are accordingly indefinite.
As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed.
Claim 38 recites “wherein the multiple offset rollers are selectively movable between a first position in which they bend the flexible tube to form the circuitous path and a second position in which the multiple offset rollers allow the flexible tube to form a straight path.” If, as interpreted for the sake of compact prosecution, claim 31 recites an impregnation system comprising a circuitous path, then claim 38 entails a position that would not be within the 
Claim 46 recites both “a circuitous path” (from parent claim 42) and further includes “a channel.” In [0276] and throughout Applicant’s disclosure, the channel is the circuitous path. It is unclear whether the channel is separate or the same as the circuitous path recited in the parent claim. Claim 47 also rejected as depending from claim 46.
Claim 53 recites the limitation "the cutting mechanism." There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 31, 42, and 45-46 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rutter (US 2014/0322383) {US Provisional Application No. 61/815828 provides support for each citation to Rutter presented here}.
Regarding claim 31, Rutter discloses a three-dimensional printer (computer controlled machine 100, [0016], Fig. 1), comprising: a printhead configured to receive and deposit a filament including a core and a matrix material (print head 108, [0016], Figs. 1, 5; the phrase “configured to” for this apparatus claim is interpreted as “capable of”; while various embodiments are described wherein the filament is melted to a molten state, print head 108 is nonetheless capable and therefore “configured to”), the core comprising at least one continuous fiber (filament 550 may comprise at least one fiber which is continuous, [0017], [0038], Fig. 5), the printhead (print head 108 see embodiment shown in Fig. 5) comprising: a receiving section configured to receive the filament (entrance to first filament guide passage 210-1, [0038], Fig. 5), the receiving section including an inlet through which the filament is threaded (entrance to first filament guide passage 210-1, [0038], Fig. 5); and an outlet through which the filament is deposited onto a build surface or a previously added layer of a part (dispensing nozzle 220, [0020], Figs. 2A-B); and an impregnation system providing for a circuitous path for the at least one continuous fiber to follow to mechanically work the matrix material into the at least one continuous fiber as the filament passes therethrough (first filament guide passage 210-1, [0025], Fig. 5 interpreted as including a channel constituting a circuitous path; the intended use of “to follow” for this apparatus claim is interpreted as 
Regarding claim 42, Rutter discloses a three-dimensional printer (computer controlled machine 100, [0016], Fig. 1), comprising: a printhead configured to receive and deposit a filament including a core and a matrix material (print head 108, [0016], Figs. 1, 5; the phrase “configured to” for this apparatus claim is interpreted as “capable of”; while various embodiments are described wherein the filament is melted to a molten state, print head 108 is nonetheless capable and therefore “configured to”), the core comprising at least one fiber (filament 550 may comprise at least one fiber, [0017], [0038], Fig. 5), the printhead (print head 108 see embodiment shown in Fig. 5) comprising: a receiving section configured to receive the filament (entrance to first filament guide passage 210-1, [0038], Fig. 5), the receiving section including an inlet through which the filament is threaded (entrance to first filament guide passage 210-1, [0038], Fig. 5); and an outlet through which the filament is deposited onto a build surface or a previously added layer of a part (dispensing nozzle 220, [0020], Figs. 2A-B); and an impregnation system comprising a circuitous path (first filament guide passage 210-1, [0025], Fig. 5 interpreted as including a channel constituting circuitous path) for the filament to follow to mechanically work the matrix material into the core as the filament passes through the impregnation system (for the sake of compact prosecution, this limitation is interpreted as “capable of”; a filament comprising a core and matrix material would be capable of being fed to 
 
Regarding claim 45, Rutter discloses wherein the impregnation system includes a heated zone configured to heat the filament to a softening temperature of the matrix material (heating elements 223 heat, melting material in a heated zone, [0020]).  
Regarding claim 46, Rutter discloses wherein the impregnation system further includes a channel (first filament guide passage 210-1, junction 226, and passage 216, [0020-21], Figs. 3, 5) in the heated zone through which the filament (filament 550, Fig. 5) passes, the channel in fluid communication with the inlet of the printhead (first filament guide passage 210-1, junction 226, and passage 216 in fluid communication with inlet of first filament guide passage 210-1, Figs. 3, 5).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32, 34-35, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rutter (US 2014/0322383) {US Provisional Application No. 61/815828 provides support for each citation to Rutter presented here} as applied to claim 31 above, and further in view of Boyer (US 2014/0034214).
Regarding claim 32, Rutter discloses a feeding mechanism configured to feed the filament to the printhead (drive roller 254-1 and first idle roller 256-1, [0028], Fig. 5; “feeding mechanism” interpreted as two rollers as described in [0162], [0192], and [0279] of Applicant’s specification and as shown in Figs. 42, 44A-47 of Applicant’s drawings).
Rutter substantially teaches the claimed three-dimensional printer. Rutter does not teach a cutting mechanism positioned between the feeding mechanism and the receiving section of the printhead, the cutting mechanism configured to cut the filament.
However, in the same field of endeavor of three dimensional printing with plastic filament, Boyer teaches a cutting mechanism (blade, [0026], Fig. 2; [0144] of Applicants specification describes a cutting mechanism as comprising a blade), positioned between the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rutter to add blade of Boyer because [0026] of Boyer teaches that the structure enables swapping of the filament building material without interrupting supply such as for color changes, abstract; or different building material, [0027].
Regarding claim 34, Rutter as modified teaches wherein the impregnation system includes a heated zone configured to heat the filament to a softening temperature of the matrix material (heating elements 223 heat, melting material in a heated zone, [0020]).  
Regarding claim 35, Rutter as modified teaches wherein the impregnation system further includes a channel (first filament guide passage 210-1, junction 226, and passage 216, [0020-21], Figs. 3, 5) in the heated zone through which the filament (filament 550, Fig. 5) passes, the channel in fluid communication with the inlet of the printhead (first filament guide passage 210-1, junction 226, and passage 216 in fluid communication with inlet of first filament guide passage 210-1, Figs. 3, 5).  
Regarding claim 53, Rutter as modified teaches wherein the cutting mechanism is further configured to selectively terminate the filament to deposit a length of filament (blade of Boyer capable of selectively terminating the filament at a particular length, [0026]; for the sake of examination, claim 53 is interpreted as if it depended from claim 32).
Response to Arguments
Applicant disputes the interpretation of the claim terms “feeding mechanism,” “cutting mechanism,” and “impregnation system” under 35 USC 112f. Applicants argues that each mechanism and system performs a function and that the structure that performs that function is disclosed in the specification. This is how claim terms are construed under 35 USC 112f.
Of note, the disclosed structures that Applicant cites to that form the interpretation of feeding mechanism and cutting mechanism are the scope of these claim terms. Examination has yet to consider a prior art reference where any difference between the interpretation of these claim terms as presented by Applicant would distinguish over the cited prior art.
However, Applicant’s amendments to recite a circuitous path recites sufficient structure such that “impregnation system” no longer invokes 35 USC 112f.  Further, the rejection of claim 40 under 35 USC 112a is withdrawn as to claim 40 due to this clarification of the impregnation system recited in the parent claim. Similarly, previous rejections under 35 USC 112b that were based on “impregnation system” invoking 35 USC 112f are also withdrawn.
Applicant argues that Rutter does not teach a circuitous path because it does not include a first bend in a first direction and a second bend in a second direction. This argument is not persuasive because it is not required by the definition of circuitous. Applicant could draft a claim amendment based on the language of [0134] or [0274] of Applicant’s disclosure. 
Applicant argues that the path of Rutter could not mechanically work the matrix material into the at least one continuous fiber. This argument is not persuasive because the extent of mechanical working is not claimed. Forcing the filament through the path will move 
Allowable Subject Matter
Claims 36-41 and 47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 36 recites wherein the channel of the impregnation system includes a flexible tube.  First filament guide passage 210-1 of Rutter (US 2014/0322383) is formed between first and second clamp plates 206, 208 ([0020]). The passage is therefore inflexible and therefore does not anticipate each and every limitation of claim 36.
Additionally, resin bath 9 of Jang (US 5,636,861) does not teach a circuitous path for the fiber to follow because, while the path of the fiber follows a circuitous path, it is not contained within a channel that follows that path. Instead, the resin bath is a vat that does not similarly have a circuitous channel. Further, references similar to Jang in the prior art do not teach this limitation either.
Accordingly, each and every element of claim 36 are not taught by the prior art. Claims 37-41, depending from claim 36, are similarly not taught by the prior art. 
Claim 47 recites “wherein the impregnation system further includes at least one set of compressive rollers configured to apply compressive forces to the filament as it passes through the channel.” As noted above, the circuitous path recited in parent claim 31 is believed to constitute a channel and there is confusion because claim 47 recites further including a channel. The structure of first filament guide passage 210-1 of Rutter (US 2014/0322383) is 
Claims 56-57 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
For the sake of compact prosecution, the circuitous path of claim 56 is believed to pass through the recited channel. Claim 56 recites wherein the channel of the impregnation system includes a flexible tube.  First filament guide passage 210-1 of Rutter (US 2014/0322383) is formed between first and second clamp plates 206, 208 ([0020]). The passage is therefore inflexible and therefore does not anticipate each and every limitation of claim 56.
For the sake of compact prosecution, the circuitous path of claim 57 is believed to pass through the recited channel. Claim 57 recites “at least one set of compressive rollers configured to apply compressive forces to the filament as it passes through the channel.” The structure of first filament guide passage 210-1 of Rutter (US 2014/0322383) is formed between first and second clamp plates 206, 208 ([0020]). The passage is therefore inflexible and a compressive roller acting on the outside would have no effect. Accordingly, modifying Rutter would not be viable and the available prior art does not provide an alternative rationale to teach each and every limitation of claim 57.
Conclusion                                                                                                                                                                       
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726